                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         ALPHONSO LAMONT TAYLOR                        BANKRUPTCY NO.: 20-41507-MLO
                                                       CHAPTER 7
                                                       HONORABLE MARIA L. OXHOLM
              DEBTOR
______________________________________/
MARGUERITE HAMMERSCHMIDT (P53908)
Attorney for Debtor
26676 Woodward Ave
Royal Oak, MI 48067
(248) 988-8335

CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000                                   /

 MOTION OF SANTANDER CONSUMER USA INC. DBA CHRYSLER CAPITAL AS
SERVICER FOR CCAP AUTO LEASE LTD. FOR RELIEF FROM THE AUTOMATIC
       STAY AND FOR WAIVER OF PROVISIONS OF FRBP 4001(a)(3)

         Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.

(“Creditor”), pursuant to 11 U.S.C. '' 361-363 and L.B.R. 9014-1 and 4001-1 (E.D.M.), states for

its Motion for Relief from the Automatic Stay as follows:

         1.     This Court has jurisdiction over the proceeding pursuant to 28 U.S.C. ' 1334 and 28

U.S.C. ' 157.

         2.     On or about February 3, 2020, Alphonso Lamont Taylor filed a Voluntary Petition for

Relief under Chapter 7 of the Bankruptcy Code.




                                                 1


  20-41507-mlo       Doc 14     Filed 02/24/20       Entered 02/24/20 14:18:54     Page 1 of 8
       3.       Debtor entered into a Lease Agreement (Exhibit 6) with Creditor, whereby Debtor

leased a 2017 Dodge Ram 1500 bearing Vehicle Identification No. 3C6RR7KT4HG524148, from

the Creditor.

       4.       There is an outstanding balance owing to the Creditor under the terms of the Lease

Agreement in the amount of $28,338.03.

       5.       The account is past due for the July 28, 2019, payment for a total past due of

$4,813.44.

       6.       The Creditor has been unable to verify full-coverage insurance on the vehicle.

       7.       Pursuant to 11 U.S.C. § 362(d)(2), the Debtor has no equity in the vehicle as the

vehicle is the property of the Creditor.

       8.       Concurrence of opposing counsel in the relief sought was requested on February 21,

2020, and no response was received.

       9.       The proposed Order for Relief from the Automatic Stay is attached as Exhibit 1.

       In conclusion, the Creditor respectfully requests the entry of the attached Order for Relief

from the Automatic Stay (Exhibit 1).

                                              /s/ Craig S. Schoenherr, Sr.
                                              ____________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              O’REILLY RANCILIO P.C.
                                              Sterling Town Center
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: February 24, 2020



                                                 2


  20-41507-mlo       Doc 14     Filed 02/24/20       Entered 02/24/20 14:18:54     Page 2 of 8
                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         ALPHONSO LAMONT TAYLOR                          BANKRUPTCY NO.: 20-41507-MLO
                                                         CHAPTER 7
                                                         HONORABLE MARIA L. OXHOLM
            DEBTOR
______________________________________/

ORDER FOR RELIEF FROM AUTOMATIC STAY AS TO SANTANDER CONSUMER
USA INC. DBA CHRYSLER CAPITAL AS SERVICER FOR CCAP AUTO LEASE LTD.

         Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.

(“Creditor”), the owner of the 2017 Dodge Ram 1500 bearing Vehicle Identification Number

3C6RR7KT4HG524148, having filed its Motion for Relief from the Automatic Stay; no parties

having filed an objection to the Motion pursuant to the Notice of Motion; the Certificate of No

Response having been filed on this Motion:

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. '362(a) is terminated as to the interest of Santander

Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd. in the 2017 Dodge

Ram 1500 bearing Vehicle Identification Number 3C6RR7KT4HG524148.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect to

its interest in the subject vehicle.

         3)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.




                                                   1


  20-41507-mlo        Doc 14      Filed 02/24/20       Entered 02/24/20 14:18:54     Page 3 of 8
                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT
IN RE:
         ALPHONSO LAMONT TAYLOR                       BANKRUPTCY NO.: 20-41507-MLO
                                                      CHAPTER 7
                                                      HONORABLE MARIA L. OXHOLM
            DEBTOR
______________________________________/

  NOTICE OF MOTION OF SANTANDER CONSUMER USA INC. DBA CHRYSLER
           CAPITAL AS SERVICER FOR CCAP AUTO LEASE LTD.
               FOR RELIEF FROM THE AUTOMATIC STAY

        Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.
has filed papers with the court to terminate the Automatic Stay.
        Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one).
        If you do not want the court to terminate the Automatic Stay, or if you want the court to
consider your views on the Motion for Relief from the Automatic Stay within 14 days, you or your
attorney must:

         1.   File with the court a written response or an answer, explaining your position, at1:

                                      Clerk of the Court
                                United States Bankruptcy Court
                                211 W. Fort Street, Suite 2100
                                      Detroit, MI 48226

              If you mail your response to the court for filing, you must mail it early enough so
              the court will receive it on or before the date stated above.

              You must also mail a copy to:

 CRAIG S. SCHOENHERR, SR. (P32245)                            DOUGLAS ELLMANN
           Attorney for Creditor                                     Trustee
      O’REILLY RANCILIO P.C.                                     308 West Huron
       12900 Hall Road, Suite 350                            Ann Arbor, MI 48103-4204
    Sterling Heights, MI 48313-1151




                                                1


  20-41507-mlo      Doc 14     Filed 02/24/20       Entered 02/24/20 14:18:54      Page 4 of 8
       2.     If a response or answer is timely filed and served, the clerk will schedule a hearing
              on the motion and you will be served with a notice of the date, time, and location
              of the hearing.

        If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that
relief.


                                            /s/ Craig S. Schoenherr, Sr.
Date: February 24, 2020                     ______________________________
                                            CRAIG S. SCHOENHERR, SR. (P32245)
                                            Attorney for Creditor
                                            12900 Hall Road, Suite 350
                                            Sterling Heights, MI 48313-1151
                                            (586) 726-1000
                                            ecf@orlaw.com


1
Response or answer must comply with Fed. R. Civ. P. 8(b), (c) and (e)




                                                2


    20-41507-mlo   Doc 14     Filed 02/24/20        Entered 02/24/20 14:18:54      Page 5 of 8
                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         ALPHONSO LAMONT TAYLOR                          BANKRUPTCY NO.: 20-41507-MLO
                                                         CHAPTER 7
                                                         HONORABLE MARIA L. OXHOLM
              DEBTOR
______________________________________/
MARGUERITE HAMMERSCHMIDT (P53908)
Attorney for Debtor
26676 Woodward Ave
Royal Oak, MI 48067
(248) 988-8335

CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000                         /
   BRIEF IN SUPPORT OF MOTION OF SANTANDER CONSUMER USA INC. DBA
         CHRYSLER CAPITAL AS SERVICER FOR CCAP AUTO LEASE LTD.
                      FOR RELIEF FROM THE AUTOMATIC STAY

         The Creditor, in support of its Motion for Relief from the Automatic Stay, relies on 11 U.S.C.

'' 361-363 and L.B.R. 9014-1 and 4001-1 (E.D.M.).



                                                /s/ Craig S. Schoenherr, Sr.
                                                ____________________________________
                                                CRAIG S. SCHOENHERR, SR. (P32245)
                                                Attorney for Creditor
                                                O’REILLY RANCILIO P.C.
                                                Sterling Town Center
                                                12900 Hall Road, Suite 350
                                                Sterling Heights, MI 48313-1151
                                                (586) 726-1000
                                                ecf@orlaw.com
DATED: February 24, 2020



                                                   1


  20-41507-mlo        Doc 14     Filed 02/24/20        Entered 02/24/20 14:18:54       Page 6 of 8
                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT
IN RE:
         ALPHONSO LAMONT TAYLOR                       BANKRUPTCY NO.: 20-41507-MLO
                                                      CHAPTER 7
                                                      HONORABLE MARIA L. OXHOLM
              DEBTOR
______________________________________/
MARGUERITE HAMMERSCHMIDT (P53908)
Attorney for Debtor
26676 Woodward Ave
Royal Oak, MI 48067
(248) 988-8335

CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000                                  /


  PROOF OF SERVICE OF MOTION OF SANTANDER CONSUMER USA INC. DBA
      CHRYSLER CAPITAL AS SERVICER FOR CCAP AUTO LEASE LTD.
                 FOR RELIEF FROM AUTOMATIC STAY

        CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 24th day of December,
2020, a copy of the Motion for Relief from the Automatic Stay, Brief in Support, Notice of Motion
and this Proof of Service was served upon:

              Marguerite Hammerschmidt                Douglas Ellmann
              Attorney for Debtor                     Chapter 7 Trustee
              26676 Woodward Ave                      308 West Huron
              Royal Oak, MI 48067                     Ann Arbor, MI 48103-4204

                                                      Alphonso Lamont Taylor
                                                      15525 Woodbine
                                                      Redford, MI 48239




                                                1


  20-41507-mlo      Doc 14     Filed 02/24/20       Entered 02/24/20 14:18:54    Page 7 of 8
electronically pursuant to the court notice of service, and to those not electronically registered by
placing the documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.


                                              /s/ Craig S. Schoenherr, Sr.
                                              ____________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              O’REILLY RANCILIO P.C.
                                              Sterling Town Center
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com




                                                 2


  20-41507-mlo       Doc 14     Filed 02/24/20       Entered 02/24/20 14:18:54       Page 8 of 8
